Judgments, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered November 19, 2004, convicting defendant, upon his pleas of guilty, of criminal possession of a weapon in the third degree and criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 3 to 6 years, respectively, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Buckley, RJ., Mazzarelli, Saxe, Williams and McGuire, JJ.